UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 98-7678



UNITED STATES OF AMERICA,

                                             Plaintiff - Appellee,

          versus


LARRY ARNOLD YOUNG,

                                            Defendant - Appellant.



                            No. 98-7679



UNITED STATES OF AMERICA,

                                             Plaintiff - Appellee,

          versus


LARRY ARNOLD YOUNG,

                                            Defendant - Appellant.



                            No. 98-7746



UNITED STATES OF AMERICA,

                                             Plaintiff - Appellee,

          versus
LARRY ARNOLD YOUNG,

                                              Defendant - Appellant.



                              No. 99-6035



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


LARRY ARNOLD YOUNG,

                                              Defendant - Appellant.



Appeals from the United States District Court for the Southern
District of West Virginia, at Bluefield. Elizabeth V. Hallanan,
Senior District Judge. (CR-88-112)


Submitted:   March 11, 1999                 Decided:   March 18, 1999


Before WIDENER and LUTTIG, Circuit Judges, and PHILLIPS, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Larry Arnold Young, Appellant Pro Se. Michael Lee Keller, OFFICE
OF THE UNITED STATES ATTORNEY, Charleston, West Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).



                                   2
PER CURIAM:

     Larry Arnold Young appeals the district court’s order denying

his motion for reduction of sentence, motion for reconsideration,

and motion for appointment of counsel and motion for leave to

proceed in forma pauperis (IFP).       We have reviewed the record and

the district court’s opinion and find no reversible error. We note

also that Young was not entitled to relief under the version of

Fed. R. Crim. P. 35 which was applicable to offenses committed

prior to November 1, 1987. Accordingly, we affirm on the reasoning

of the district court.   See United States v. Young, No. CR-88-112

(S.D.W. Va. Sept. 25, Oct. 29, Nov. 12, & Dec. 16, 1998).      We deny

Young’s renewed motion for appointment of counsel and motion for

leave to proceed IFP.    We dispense with oral argument because the

facts and legal contentions are adequately presented in the mate-

rials before the court and argument would not aid the decisional

process.




                                                              AFFIRMED




                                   3